Title: General Orders, 30 March 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Tuesday March 30th 1779.
Parole Falkland—C. Signs Farnham. Ferrol—


Major Generals Greene and Lord-Stirling and Brigadiers General Smallwood, Knox, and Muhlenberg are requested to meet at General Greene’s quarters on thursday next at ten ôClock in the morning to take into consideration a dispute of rank between Majors Mentzges, Murray and Nichols of the Pennsylvania line—They are to make report to the Commander in Chief.
The General Court Martial of the line whereof Colonel Williams is president is dissolved and another ordered to sit next thursday 10 ôClock A.M. at the usual place to try all such persons as shall come before the Court.
Colonel Butler to preside.
